Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 4 recite limitations which are now present in claim 1, from which claims 2 and 4 depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-5, 8-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garmier (U.S. PG Pub. No. 2010/0105583) in view of Egersdorfer (U.S. PG. Pub. No. 2017/0327760) and Giammaria (U.S. Pat. No. 2,543,964).
In paragraph 24 Garmier discloses a food-grade lubricant composition. In paragraphs 20-21 Garmier discloses that the compositions have improved properties at high temperature. In paragraphs 25 and 28 Garmier discloses that the composition can comprise a Group II base oil or a white oil, meeting the limitations of the base oils of claims 1-3. In the table in paragraph 114 Garmier discloses that the Group II or white oil, which falls under component (C)(3) in paragraph 72 of Garmier, can be present in amounts of 20 to 80% by weight or 1 to 20% by weight, overlapping or encompassing the ranges recited in amended claim 1. In paragraph 20 Garmier discloses that the composition is useful for lubricating gears, as recited in claim 10. In paragraph 106 Gamier discloses that the composition can comprise viscosity modifiers and pour point depressants, including esterified styrene maleic acid copolymers, meeting the limitations of the ester copolymers of claim 1, and polyisobutylenes. The differences between Garmier and the currently presented claims are:
i) Garmier discloses the inclusion of polyisobutylene, but does not specifically disclose the use of hydrogenated polyisobutylenes. 
ii) Garmier does not disclose the concentration of the ester copolymers as recited in amended claim 1, or the specific ester copolymers of claim 5. 
With respect to i), in the abstract and paragraphs 17-20 Egersdorfer discloses a high-temperature, food-compatible, lubricant, which comprises 6 to 45% by weight of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to optimize the molecular weight of the hydrogenated polyisobutylene of Egersdorfer to arrive at a value within the range recited in amended claim 1. The use of the hydrogenated (including fully hydrogenated) polyisobutylene of Egersdorfer as the polyisobutylene viscosity modifier in the composition of Garmier therefore meets the limitations of amended claim 1 regarding the hydrogenated polyisobutylene, and its use in a method of lubricating gears, as taught by Garmier, meets the limitations of claim 10. 
	It would have been obvious to one of ordinary skill in the art to use the hydrogenated polyisobutylene of Egersdorfer as the polyisobutylene viscosity modifier in the composition of Garmier, since Egersdorfer teaches that it is a suitable viscosity modifying polyisobutylene for use in a high temperature, food-compatible, lubricant composition, and that the properties of the hydrogenated polyisobutylene can be tuned to affect the viscosity of the composition and to limit residue formation.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to one of ordinary skill in the art to use the copolymers of Giammaria as the pour point depressant in the composition of Garmier and Egersdorfer, as Giammaria teaches that they are effective pour point depressants for lubricating compositions.
The use of the hydrogenated (including fully hydrogenated) polyisobutylene of Egersdorfer as the polyisobutylene viscosity modifier in the composition of Garmier, and the ester copolymers of Giammaria as the pour point depressant therefore meets the limitations of claims 1-5 and 14, and its use in a method of lubricating gears, as taught by Garmier, meets the limitations of claim 10. Furthermore, since the composition of Garmier, Egersdorfer, and Giammaria meets the compositional limitations of the claims, .


Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive. Applicant argues that Garmier and Egersdorfer are both directed to compositions useful in food applications under high temperature conditions, while the current invention is directed towards improving the pour point of lubricants used in food contact at low temperatures. It is noted that the claims except for claim 8 do not recite any limitations regarding the pour point and other low temperature properties, and that in any case, the intended use does not distinguish over the prior art unless it results in a structural or compositional difference. Furthermore, as discussed in the rejection, since the composition of Garmier, Egersdorfer, and Giammaria meets the compositional limitations of the claims, it is considered to possess the pour point property recited in claim 8. It is noted that Garmier discloses in paragraph 106 that the composition can comprise a pour point depressant, including esterified styrene-maleic anhydride copolymers. 
Applicant argues that Egersdorfer does not “disclose or suggest the specific choice of a hydrogenated polyisobutylene as set forth in Applicant’s claim 1”, but as discussed in the rejection, Egersdorfer specifically discloses that hydrogenated polyisobutylenes including fully hydrogenated polyisobutylenes are useful, and in  In re Malagari, 499 F.2d 1297, 1303 (CCPA 1974) held that a claimed range is rendered prima facie obvious by a prior art range that merely touches a claimed range at its endpoint. While Egersdorfer does not disclose the molecular weight of the hydrogenated polyisobutylene, Egersdorfer does teach in paragraph 38 that the molecular weight is a result-effective variable, as discussed in the rejection.
	Applicant argues that Giammaria discloses pour point depressants for lubricant oils for internal combustion engines, but lubricant additives commonly find use in multiple applications, and applicant has not provided any evidence or reasoning as to why one of ordinary skill in the art would not have a reasonable expectation of success in using the pour point depressants of Giammaria as the pour point depressant in the composition of Garmier.
	Finally, applicant argues that the claimed composition produces unexpected results, due to an alleged synergistic effect between the claimed hydrogenated polyisobutylene and ester polymer leading to a reduction in the pour point of the composition. Applicant supplies a declaration by Benito containing additional data, and argues that in light of the additional data and the claim amendments, unexpected results have now been demonstrated across the full scope of the claims. The declaration of Benito contains additional comparative examples intended to demonstrate that compositions comprising hydrogenated polyisobutylenes with molecular weights above 2,000 do not lead to a synergistic improvement in pour point relative to compositions where the hydrogenated polyisobutylenes have molecular weights within the range prima facie case of obviousness set forth in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771